                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

 CHRISTOPHER PAUL JIMENEZ,                           §
 ALVARO FIDEL ORTEGA and                             §
 AUDREY ELENA DAVIS                                  §
                                                     §      CIVIL ACTION NO. 5:20-cv-00575
 PLAINTIFFS
                                                     §
                                                     §
 VS.
                                                     §
 UNITED STATES OF AMERICA
 DEFENDANT


                             PLAINTIFFS’ ORIGINAL COMPLAINT


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       COME NOW Plaintiffs Christopher Paul Jimenez, Alvaro Ortega and Audrey Elena Davis,

by and through their attorneys, Thomas J. Henry Law, PLLC, now come before this Court and

complains of the United States of America, (hereinafter "USA"), as follows:

                                               I.
                                            PARTIES

1.     Christopher Paul Jimenez is an individual residing in Bexar County, Texas, and thus a resident

of the Western District of Texas.

2.     Alvaro Ortega is an individual residing in Bexar County, Texas, and thus a resident of the

Western District of Texas.

3.     Audrey Elena Davis is an individual residing in Bexar County, Texas, and thus a resident of

the Western District of Texas.

4.     The Defendant is the United States of America. The Defendant may be served with summons

upon, Stephanie Rico, agent for service of process for the United States Attorney for the Western

District of Texas, 601 N.W. Loop 410, Suite 600, San Antonio, Texas 78216.

                                                 1
                                               II.
                                    JURISDICTION AND VENUE

5.        The claims herein are brought against the USA pursuant to the Federal Tort Claims Act, 28

U.S.C. §2671 et seq. and 28 U.S.C. §1346(b) for money damages as compensation for loss of property

and personal injuries that were caused by the negligent and wrongful acts and omissions of employees

of the USA while acting within the course and scope of their offices and employment, under

circumstances where the United States, if a private person, would be liable to the Plaintiffs in

accordance with the laws of the State of Texas.

6.        Venue is proper under 28 U.S.C. §1391(b)(2) in that all, or a substantial part, of the acts and

omissions forming the basis of this suit occurred in Bexar County, Texas, which is within the Western

District of Texas- San Antonio Division.

                                             III.
                                    CONDITIONS PRECEDENT

7.        Plaintiffs have fully complied with the provisions of 28 U.S.C. §2675 of the Federal Tort

Claims Act.

8.        This suit has been timely filed, in that Plaintiffs timely served notice of their claims on the

appropriate Federal Agency.

9.        The appropriate Federal Agency made a final disposition of Plaintiffs' claims within six

months after Plaintiffs' claims were filed, pursuant to 28 U.S.C. §2675.

10.       In accordance with 28 U.S.C. § 2401(b) and 39 C.F.R. 912.9(a), Plaintiffs are dissatisfied with

the Postal Service's final denial of their administrative claim, and file this lawsuit in United States

District Court no later than six (6) months after the date the Postal Service mailed the notice of final

action.

                                                 IV.
                                              SUMMARY

                                                    2
11.    On or about July 28, 2018, the Plaintiff, Christopher Paul Jimenez, was operating a 2016 gray

Nissan Altima in a lawful manner while traveling southbound on US Highway 281 near Encino Rio,

in San Antonio, Bexar County, Texas. Plaintiffs Alvaro Ortega and Audrey Elena Davis were

passengers in the vehicle being driven by Plaintiff Christopher Jimenez. The Defendant's employee,

Michael Gene Grayson, Jr., who was operating a 2017 White International Transtar Commercial

Box Truck while in the course and scope of his employment, failed to control his speed, was

inattentive and violently and without warning, struck the Plaintiff, Christopher Paul Jimenez's

vehicle. The Defendant's employee, Michael Gene Grayson, Jr., was at all times acting in the course

and scope of his employment with the USA and the United States Postal Service.

                                     V.
              COUNT 1 – NEGLIGENCE UNDER RESPONDEAT SUPERIOR

12.    Plaintiffs incorporate by reference herein all allegations set forth above.

13.    On July 28, 2018, the Plaintiff Christopher Paul Jimenez was operating a 2016 gray Nissan

Altima in a lawful manner while traveling southbound on US Highway 281 near Encino Rio in San

Antonio, Texas.

14.    The Defendant's employee, Michael Gene Grayson, Jr., failed to control his speed, was

inattentive and violently and without warning, struck the Plaintiff’s vehicle.

15.    At all times relevant hereto, the Defendant's employee, Michael Gene Grayson, Jr., was acting

within the course and scope of his office and employment with Defendant, the USA, specifically as a

member of the United States Postal Service.

16.    The Defendant's employee, operated the vehicle in a negligent manner and violated the duty

which he owed the Plaintiffs to exercise ordinary care in the operation of the motor vehicle in one or

more of the following respects:

       a.      in failing to keep a proper lookout or such lookout, which a person of ordinary

                                                   3
               prudence would have maintained under same or similar circumstances;

       b.      in failing to timely apply the brakes of the vehicle in order to avoid the collision in

               question;

       c.      in failing to turn the vehicle in an effort to avoid the collision in question;

       d.      in failing to sound horn to warn of imminent danger;

       e.      in failing to control his speed; and

       f.      in failing to maintain a safe following distance.

17.    Each and all of the foregoing acts and/or omissions were negligent and constituted

negligence and were each and all the proximate cause of the incident which forms the basis of this

suit, and was a proximate cause of Plaintiffs' injuries and damages.

                              COUNT 2 – DIRECT NEGLIGENCE

18.    Defendant USA was also independently negligent in one or more of the following respects:

       a.      failure to hire a qualified driver;

       b.      inadequate driver qualifications;

       c.      failure to train and supervise Michael Gene Grayson, Jr.;

       d.      negligent entrustment of the vehicle to of Michael Gene Grayson, Jr.;

       e.      negligent retention of Michael Gene Grayson, Jr.; and

       f.      negligent contracting.

19.     Defendant USA is liable for negligently contacting with Edward's Mail Service Inc. in that

Defendant contracted with Edwards Mail Service Inc. to deliver mail without ensuring that it had

checked its drivers' backgrounds and driving histories, without knowing whether the drivers were

qualified, and without knowing whether they were trained and supervised. Defendant USA

negligently contracted with Edwards Mail Service Inc. who Defendant knew or should have known



                                                      4
would provide incompetent drivers to pick up and deliver mail and that such incompetence would

in all likelihood cause serious injury to others in the event on an accident like the one that occurred.

As such, Defendant USA violated their duty to exercise ordinary care in the contracting of mail

services.

20.     Each and all of the foregoing acts and/or omissions were negligent and constituted

negligence and were each and all the proximate cause of the incident which forms the basis of this

suit, and was a proximate cause of Plaintiffs' injuries and damages.

                                       COUNT 3 – GROSS NEGLIGENCE

21.     The above-referenced acts and/or omissions by Defendant constitute gross negligence

and/or malice as those terms are defined in §§ 41.001(7) and 41.001(11) of the Texas CIVIL

PRACTICE & REMEDIES CODE. Defendant was heedless and reckless, constituting an extreme

degree of risk, considering the probability and magnitude of the potential harm to others, and

Defendant was aware of the risk but nevertheless proceeded with conscious indifference to the

rights, safety, and welfare of others, including Plaintiffs. The above acts and/or omissions were

singularly and cumulatively the proximate cause of the occurrence in question and the resulting

injuries and damages sustained by Plaintiffs.

22.     Defendant's acts or omissions described above, when viewed from the standpoint of

Defendant at the time of the act or omission, involved an extreme degree of risk, considering the

probability of harm to Plaintiffs and others.

23.     Defendant had actual, subjective awareness of the risk involved in the indifference to the

rights, safety, or welfare of Plaintiffs and others.

24.     The above acts and/or omissions were singularly and cumulatively the proximate cause of

the occurrence in question and the resulting injuries and damages sustained by Plaintiffs.



                                                   5
                                               VI.
                                             DAMAGES

25.    As a direct and proximate result of the negligent acts and omissions of the Defendant,

Plaintiffs suffered bodily injuries as reflected in the medical records from the health care providers

that have treated the injuries since this incident. These injuries may be permanent in nature. The

injuries have had an effect on the Plaintiffs’ health and well-being. As a further result of the nature

and consequences of their injuries, the Plaintiffs have suffered and may continue to suffer into the

future, physical pain and mental anguish.

26.    As a further result of all of the above, Plaintiffs have incurred expenses for their medical

care and attention. These expenses were incurred for the necessary care and treatment of the

injuries resulting from the incident complained of. The charges are reasonable and were the usual

and customary charges made for such services in the county where they were incurred.

27.    As a further result of the injuries sustained by the Plaintiffs, there is a reasonable probability

that they will require further medical care and attention and will incur future reasonable and

necessary expenses for their medical care and attention.

28.    By reason of all of the above, Plaintiffs have suffered losses and damages in a sum within

the jurisdictional limits of this Court for which they now sue.

                                                VII.
                                             INTEREST

29.    Plaintiffs further request both pre-judgment and post-judgment interest on all their damages

as allowed by law.

                                           VIII.
                                     PRAYER FOR RELIEF




                                                   6
30.      WHEREFORE, Plaintiffs are entitled to damages from the United States of America and

they hereby pray that judgment be entered in their favor and against the United States of America

as follows:

      a. Pain and suffering in the past;

      b. Pain and suffering in the future;

      c. Mental anguish in the past;

      d. Mental anguish in the future;

      e. Past medical expenses;

      f. Future medical expenses;

      g. Physical impairment in the past;

      h. Physical impairment in the future;

      i. Physical disfigurement in the past;

      j. Physical disfigurement in the future;

      k. Loss of past wages;

      l. Loss of future wages;

      m. Loss of wage earning capacity;

      n. Loss of consortium

      o. Loss of household services

      p. Property damage; and

      q. Loss of use.

         Plaintiffs seek any further and additional relief at law or in equity that this Court may deem

appropriate or proper.

                                                        Respectfully submitted,



                                                   7
      THE LAW OFFICES OF THOMAS J. HENRY
      5711 UNIVERSITY HEIGHTS BLVD., STE. 101
      SAN ANTONIO, TEXAS 78249
      PHONE: (210) 656-1000
      FAX: (361) 985-0601

BY:   /S/ RICHARD HUNNICUTT, III
      RICHARD HUNNICUTT, III
      Federal Admission No.: 17838
      STATE BAR NO. 10279700
      rhunnicutt-svc@tjhlaw.com*
      Service by Email to this address only*




  8
